Case 4:20-cv-00957-SDJ Document 128 Filed 06/29/21 Page 1 of 15 PageID #: 2249




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

 THE STATE OF TEXAS, et al.,             §
                                         §
       Plaintiffs,                       §
 v.                                      §
                                         §      Civil Action No. 4:20-cv-957-SDJ
 GOOGLE LLC,                             §
                                         §
       Defendant.                        §

 MOTION TO INTERVENE BY PLAINTIFF STATE OF SOUTH CAROLINA

      Pursuant to Federal Rule of Civil Procedure 24, Prospective Plaintiff State of

South Carolina (“South Carolina”), through its counsel, Attorney General Alan

Wilson, respectfully moves to intervene in the underlying case and be added as a

plaintiff in this case. In support, South Carolina submits its Memorandum of Law,

dated June 29, 2021.



Dated this 29th day of June, 2021.

Respectfully submitted,

FOR STATE OF SOUTH CAROLINA

ALAN WILSON
South Carolina Attorney General


_/s/ Rebecca M. Hartner_______________

REBECCA M. HARTNER, Assistant Attorney General (SC Bar No. 101302)
W. JEFFREY YOUNG, Chief Deputy Attorney General
C. HAVIRD JONES, JR., Senior Assistant Deputy Attorney General
MARY FRANCES JOWERS, Assistant Deputy Attorney General
Office of the Attorney General, State of South Carolina
P.O.Box 11549
Case 4:20-cv-00957-SDJ Document 128 Filed 06/29/21 Page 2 of 15 PageID #: 2250




Columbia, South Carolina 29211-1549
Phone: 803-734-3970
Fax: 803-734-0097
Email: rhartner@scag.gov


Attorneys for the State of South Carolina




                                            -2-
Case 4:20-cv-00957-SDJ Document 128 Filed 06/29/21 Page 3 of 15 PageID #: 2251




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

 THE STATE OF TEXAS, et al.,                §
                                            §
        Plaintiffs,                         §
 v.                                         §
                                            §      Civil Action No. 4:20-cv-957-SDJ
 GOOGLE LLC,                                §
                                            §
        Defendant.                          §


       PROSPECTIVE PLAINITFF STATE OF SOUTH CAROLINA
 MEMORANDUM OF LAW IN SUPPORT OF MOTION TO INTERVENE AS
                       PLAINTIFF


      On March 15, 2021, the plaintiff states in the above-styled action filed their

First Amended Complaint (“Amended Complaint”) against Google LLC (“Google”)

under federal and state antitrust and deceptive trade practices laws. Prospective

Plaintiff State of South Carolina (“South Carolina”) now moves the Court for

permission to intervene in the action as a plaintiff pursuant to Federal Rule of Civil

Procedure 24.

      The deadline to add parties according to the Scheduling Order entered on May

21, 2021, (Dkt. 123) was Thursday, June 17, 2021. Although South Carolina is not

being added to the case by one of the parties in the case, it is interested in intervening

in the underlying action as a plaintiff state, in the public interest and on behalf of the

people of South Carolina. On Thursday, June 17, 2021, South Carolina notified the

Court and Google of its intent to move to intervene in the underlying action after a



                                           -3-
Case 4:20-cv-00957-SDJ Document 128 Filed 06/29/21 Page 4 of 15 PageID #: 2252




statutorily prescribed notice period. 1 The statutorily prescribed notice period has

elapsed, and South Carolina now wishes to move to intervene. Google was provided

notice on June 17, 2021, by South Carolina, and South Carolina does not believe the

delay will cause undue burden or hardship to any of the parties, and intervention is

in the best interest of judicial economy and resources, as well as the resources of all

of the parties.

       South Carolina is not proposing that any new facts or claims be added to the

complaint at this time, and instead proposes that it be permitted to intervene as a

plaintiff state and that any state specific claims be added to an amended complaint

on or before the November 12, 2021 deadline for plaintiffs to file an amended

pleading. Id.

       Non-substantive changes to the Amended Complaint would include (1) adding

South Carolina to the caption:



       STATE OF SOUTH CAROLINA
       By Attorney General Alan Wilson

(2) including South Carolina in the list of plaintiff states in paragraph 1 of the

Amended Complaint; and (3) adding a signature block identical to the one submitted




1
 Under § 39-5-50(a) of the S.C. Code of Laws, the South Carolina Attorney General has given the
defendant, Google LLC, notice that South Carolina is contemplating pursuing claims against it for
violations of federal and state antitrust and consumer protection laws involving Google’s acts and
practices regarding its ad tech business. (See Notice under S.C. Code § 39-5-50(a), attached as
Exhibit 1). These violations share a common question of law and fact with the case before Your
Honor. See also South Carolina’s June 17, 2021 notice to the Court, attached as Exhibit 2.



                                               -4-
Case 4:20-cv-00957-SDJ Document 128 Filed 06/29/21 Page 5 of 15 PageID #: 2253




with this motion.

       South Carolina seeks to intervene in this case under Federal Rule of Civil

Procedure 24(b)(1)(b), permissive intervention. Intervention allows a nonparty to file

a motion to enter a lawsuit to protect its interests when the underlying lawsuit

contains common questions of law and fact. Federal Rule of Civil Procedure 24(b)(1)

provides that “[o]n timely motion, the court may permit anyone to intervene who . . .

(B) has a claim or defense that shares with the main action a common question of law

or fact.” Fed. R. Civ. P. 24(b)(1)(B). “In exercising its discretion, the court must

consider whether the intervention will unduly delay or prejudice the adjudication of

the original parties’ rights.” Fed. R. Civ. P. 24(b)(3).



South Carolina’s Motion to Intervene is Timely and Will not Cause Undue Delay or
Prejudice

       South Carolina’s motion to intervene is timely. As discussed above, the case

Scheduling Order sets June 17, 2021, as the deadline to add parties. The Scheduling

Order contemplated when parties could timely be added to the case without causing

undue delay or prejudice to the adjudication of the original parties’ rights. South

Carolina gave notice of its intent to intervene to Google and the Court by June 17,

2021. South Carolina does not seek to add new facts into a pleading, and any claims

added to a future amended pleading by the plaintiff states are related to the

underlying claims already existing in the case (antitrust and consumer protection).

Accordingly, adding South Carolina to the case at this time does not cause undue




                                            -5-
Case 4:20-cv-00957-SDJ Document 128 Filed 06/29/21 Page 6 of 15 PageID #: 2254




delay and Google is not prejudiced. 2

In the Interest of Party Resources and Time, South Carolina Does Not Wish to Amend
Pleadings

       As discussed, South Carolina is not seeking to add any new facts to the

underlying Amended Complaint. Any pleading or amended complaint at this time

would be identical to the live pleading, with the exception of adding South Carolina

to the sections listed above and listing South Carolina’s unfair trade practices

statute. 3

        Making the parties go through the process of substantively drafting, filing,

and responding to pleadings at this time would be an unnecessary use of resources.

Although Rule 24(c) states that a motion for intervention be accompanied by a

pleading, “[t]he circuits appear to be split in their approach to enforcement of Rule

24(c), with a majority favoring a permissive interpretation of the rule.” In re Toyota

Hybrid Brake Litig., 4:20-CV-127, 2020 WL 6161495, at *11 (E.D. Tex. Oct. 21, 2020)

(citing Liberty Surplus Ins. Companies v. Slick Willies of Am., Inc., No. CIV.A. H-07-




2 “In exercising discretion on a timely motion, the Court considers if the intervenor
has a claim or defense that shares with the main action a common question of law or
fact, and whether the intervention will cause undue delay or prejudice.”24 Nevada
v. United States Dep't of Labor, No. 4:16-CV-731, 2017 WL 3780085, at *3 (E.D. Tex.
Aug. 31, 2017) (citing FED. R. CIV. P. 24(b)(1)(B), (b)(3)); see Graves v. Walton County
Bd. of Educ., 686 F.2d 1135, 1140 n.3 (5th Cir. Unit B 1982) (“Under Rule 24(b), a
district court may permit intervention if to do so will not unduly delay or prejudice
adjudication of the rights of the original parties.”). In re Toyota Hybrid Brake Litig.,
4:20-CV-127, 2020 WL 6161495, at *19 (E.D. Tex. Oct. 21, 2020).

3South Carolina would be added to the underlying action in the public interest on
behalf of the people of the State of South Carolina, by Alan Wilson, South Carolina
Attorney General, against Google pursuant to South Carolina Code § 39-5-10 et seq.

                                          -6-
Case 4:20-cv-00957-SDJ Document 128 Filed 06/29/21 Page 7 of 15 PageID #: 2255




0706, 2007 WL 2330294, at *1 (S.D. Tex. Aug. 15, 2007)). “For example, the Fifth

Circuit has permitted intervention even in the absence of a motion to intervene.” Id.

at n. 15.

       South Carolina requests that it be permitted to intervene in this case and that

it include the amendments discussed above into an amended complaint with the other

plaintiff states, that will be filed on or before the deadline to amend pleadings.

Conclusion

       South Carolina’s Motion to Intervene should be granted as it will allow South

Carolina to resolve its disputes in a case that shares common questions of law and

fact, is timely, and is permitted under the Federal Rules of Civil Procedure.



Dated this 29th day of June 2021.

Respectfully submitted,

FOR STATE OF SOUTH CAROLINA

ALAN WILSON
South Carolina Attorney General


_/s/ Rebecca M. Hartner_______________

REBECCA M. HARTNER, Assistant Attorney General
W. JEFFREY YOUNG, Chief Deputy Attorney General
C. HAVIRD JONES, JR., Senior Assistant Deputy Attorney General
MARY FRANCES JOWERS, Assistant Deputy Attorney General
Office of the Attorney General, State of South Carolina
P.O.Box 11549
Columbia, South Carolina 29211-1549
Phone: 803-734-3970
Email: rhartner@scag.gov




                                          -7-
Case 4:20-cv-00957-SDJ Document 128 Filed 06/29/21 Page 8 of 15 PageID #: 2256




Attorneys for the State of South Carolina




                             CERTIFICATE OF SERVICE

       I certify that on this 29th day of June 2021, this document was filed
electronically in compliance with Local Rule CV-5(a) and served on all counsel who
have consented to electronic service, per Local Rule CV-5(a)(3)(A).

                                              /s/Rebecca M. Hartner




                                            -8-
Case 4:20-cv-00957-SDJ Document 128 Filed 06/29/21 Page 9 of 15 PageID #: 2257




                      EXHIBIT 1
   Case 4:20-cv-00957-SDJ Document 128 Filed 06/29/21 Page 10 of 15 PageID #: 2258



                                                    If
                                                                 . c?.

                                                                         &
                                                    n §
                                                                         we

                                                                         BY
                                                                             m           !
                                                    *                                    4
                                                                             SPES

                                                        «                             ?<f
                                                                                    N>
                                                            %
                                                                50UTttC
                                                                                 5P
 Alan Wilson
Attorney General




                                                            June 17, 2021


      VIA EMAIL AND MAIL                                                     John D. I larkrider
      R. Paul Yetter                                                         AXINN VELTROP & HARKRIDER, LLP
      Bryce L. Callahan                                                      114 West 47th Street
      YETTER COLEMAN, LLP                                                    New York, NY 10036
      909 Fannin, Suite 3600                                                 jharkrider@axinn.com
      Houston, TX 77010
      pvetter@vettercoleman.com                                              Eric Mahr
      bcallahan@vettercoleman.com                                            Julie Elmer
                                                                             FRESHFIELDS BRUCKHAUS
      Daniel S. Bitton                                                       DERINGER US LLP
      AXINN VELTROP & HARKRIDER, LLP                                         700 13th Street NW
      560 Mission Street                                                     Washington, DC 20005
      San Francisco, CA 94105                                                eric.mahr@freshfields.eom
      dbitton@axinn.com                                                      iulie.elmer@freshfields.com




              RE:      Violations related to Google's Advertising Practices - Notice under S.C.
                       Code § 39-5-50(a)


      Dear Counsel:


             Please be advised that the South Carolina Attorney General is contemplating pursuing
      claims against Google LLC for violations of federal and state antitrust and consumer protection
      laws involving Google's acts and practices regarding its ad tech business.

              Please consider this letter to satisfy the notice requirements of § 39-5-50(a) of the S.C.
      Code of Laws, which gives you the opportunity to present to the Attorney General reasons any
      proceedings against you should not be instituted. If you would like to present any such reasons,
      please contact me at (803) 734-3654 or siones@scag.gov on or before June 21, 2021 .


                                                                             Sincerely




                                                                             C. Havirddonfes, Jr.          /
                                                                             Senior Assistant Deputy Attorney General



RembbrtC. Dennis Building   .   post Office 3ox 11549   . Columbia, SC 2921 1-1549       . Telephone 803-734-3970   . Facsimile 803-253-6283
Case 4:20-cv-00957-SDJ Document 128 Filed 06/29/21 Page 11 of 15 PageID #: 2259




                       EXHIBIT 2
      Case 4:20-cv-00957-SDJ Document 128 Filed 06/29/21 Page 12 of 15 PageID #: 2260
                                                             <cv

                                                         o¥
                                                        &A             &
                                                                                      &&
                                                    &                    t
                                                    SI
                                                                              iilFS
                                                                                           I
                                                    *                                      *
                                                                             5PE5

                                                        ^ms
                                                                                      r#
                                                                                      */

                                                             °^otrmc^
 Alan Wilson
Attorney General




                                                                   June 17,2021                -


       VIA US MAIL AND EMAIL
       The Honorable Sean D. Jordan
       United States District Court Judge
       United States Courthouse, Suite 1 1 1
       7940 Preston Road
       Piano, TX 75024


               Re:     Notice of Intent to Intervene after Statutory Notice Requirements
                        Texas et. al. v. Google LLC, 4-20-cv-00957-SDJ

       Dear Judge Jordan:


              I write on behalf of the State of South Carolina to give Your Honor notice of the State of
       South Carolina's intent to move to intervene in the underlying action after a statutorily prescribed
       notice period.1 We understand that the Court recently entered its Scheduling Order in the above-
       entitled action, setting forth June 17, 2021, as a date to add parties. (Dkt. 123). Although South
       Carolina is not being added to the case by one of the parties in the case, it may be interested in
       intervening in the underlying action as a plaintiff state, in the public interest, and on behalf of the
       people of South Carolina.


               Pursuant to § 39-5-50(a) of the S.C. Code of Laws, we have given the defendant, Google
       LLC, notice that the South Carolina Attorney General is contemplating pursing claims against it
       for violations of federal and state antitrust and consumer protection laws involving Google's acts
       and practices regarding its ad tech business. (See attached letter to Google's counsel.) These
       violations share a common question of law and fact with the case before Your Honor.

               After the statutorily prescribed notice period and any conversations with the defendant, we
       will make a decision on whether to file a Motion to Intervene. We do not believe the delay will
  '     cause undue burden or hardship to any of the parties, and intervention is in the best interest of
       judicial economy and resources, as well as the resources of all of the parties.



      • 1 The State of South Carolina was unable to file this notice using the Court's Electronic Filing System.
        Accordingly, this notice is being sent to the Court and we will follow-up with the Clerk and ECF to get
       the matter resolved."



RembertC. Dennis Building   -   Post Office Box 11549   . Columbia, SC 2921 1-1549         . Telephone 803-734-3970   . Facsimile 803-253-6283
Case 4:20-cv-00957-SDJ Document 128 Filed 06/29/21 Page 13 of 15 PageID #: 2261




        Thank you for your time with this important matter.

                                                    Sincerely,




                                                    C. H. Jo:
                                                    Senior       fstant Deputy Attorney General



 enclosure
 cc via US Mail and Email (with enclosure):
 R. Paul Yetter
 Bryce L. Callahan
 Daniel S. Bitton
 John D. Harkrider
 Eric Mahr
 Julie Elmer
Case 4:20-cv-00957-SDJ Document 128 Filed 06/29/21 Page 14 of 15 PageID #: 2262




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

  THE STATE OF TEXAS, et al.,              §
                                           §
         Plaintiffs,                       §
  v.                                       §
                                           §      Civil Action No. 4:20-cv-957-SDJ
  GOOGLE LLC,                              §
                                           §
         Defendant.                        §

       [PROPOSED] ORDER GRANTING PLAINTIFF STATE OF SOUTH
                CAROLINA’S MOTION TO INTERVENE



        Before the Court is the State of South Carolina’s Motion to Intervene, filed on

 June 29th, 2021. After considering the pleadings, facts of the case, and applicable

 law, the Court is of the opinion that South Carolina’s Motion to Intervene should be

 GRANTED. The Court therefore ORDERS that South Carolina is to be added to the

 case as a plaintiff state.

        The Court is also of the opinion that South Carolina will include the

 amendments discussed in its Motion to Intervene into an amended complaint with

 the other plaintiff states, that will be filed on or before the deadline to amend

 pleadings.

        It is therefore ORDERED that South Carolina file an amended complaint on

 or before the deadline to amend pleadings and include in the amended complaint the

 amendments discussed in its Motion to Intervene.
Case 4:20-cv-00957-SDJ Document 128 Filed 06/29/21 Page 15 of 15 PageID #: 2263




             So ORDERED and SIGNED this ___ day of June, 2021.




                                          ___________________________________
                                          SEAN D. JORDAN
                                          UNITED STATES DISTRICT JUDGE
